Case 2:19-cv-00252-PLM-MV ECF No. 28-1, PagelD.509 Filed 05/04/21 Page 1 of 13

EXHIBIT 1

 
Case 2:19-cv-00252-PLM-MV ECF No. 28-1, PagelD.510 Filed 05/04/21 Page 2 of 13

10
Li
12
13
14
Lo
16
Li
18
19
20
21
22
a6

24

25

 

 

Page 1

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF MICHIGAN

NORTHERN DIVISION

RODNEY DES JARDINS,
Plaintiff,
Case No. 2:19-cv-00252
Hon. Paul L. Maloney
-ys-
COMMUNITY ACTION ALGER-
MARQUETTE,

Defendant.

 

PAGES 1 TO 225

The Deposition of RODNEY DES JARDINS,
Taken via Veritext Remote

Commencing at 10:07 a.m.

Thursday, November 5, 2020

Before Ravin Neal, CSR-8420

Court reporter, attorneys &

witness appearing remotely.

 

 

 

Veritext Legal Solutions

www.veritext.com 888-391-3376

 
Case 2:19-cv-00252-PLM-MV ECF No. 28-1, PagelD.511 Filed 05/04/21 Page 3 of 13

10
11
12
13
14
15
16
17
Le
19
20
vil:
22
20
24

25

 

Oo

oO FF O FF CO YF YO PF

FP oO FF OO F O PF

 

 

Page 44

lot better than the original offer?

Yes.

Am I right that you started to work for CAAM on
November 10, 2014?

I believe that's correct, yes.

Okay. And if my math is right, were you about 55
years old at that time?

Yes.

How old was Amy Lerlie?

I believe she was 45.

And how old was Earl Hawn?

I don't recall.

When you were --

I never asked him.

-- hired -- when you were hired, were you provided
information about CAAM's policies? |
Yes, I was.

Did you receive a handbook of some kind?

I had access to a handbook online, yes.

Okay. |

Electronic version.

Okay. And did you go look at it?

I am sorry? You broke up there, Megan. I didn't
hear the question.

Did you -- did you go look at the handbook?

 

 

Veritext Legal Solutions

www.veritext.com 888-391-3376

 

 
Case 2:19-cv-00252-PLM-MV ECF No. 28-1, PagelD.512 Filed 05/04/21 Page 4 of 13

10
11
12
13
14
15
16
17
18
19
20
ay
22

a
24

25

 

 

Page 50

Okay. How many times?

Once.

And was the one time that you actually reported it
the time that -- that you ended up making a
complaint to the board, or was there a different
time?

It was the episode with Stacia Lynn. I was doing
her annual performance evaluation, which required
her to write a self-evaluation. And she wrote a
self-evaluation and told me in that self-evaluation
that she felt she was being harassed and
discriminated against.

And I said, "If you give me this, I have
to take certain documents -- I have to take certain
actions. Are you sure you want to do this?"

And she said ry. ese she yanked it back
from me, and tore it up and stuck it in her pocket.
Did you -- did you understand that an employee
might use words like harassment to talk about
behavior that is not against the law. It might
just be a not-nice boss, for example?

That is why we had that conversation. I told her,
"If you use the word harassment and discrimination,
they have very specific meanings and I have to take

very specific actions. Do you want to use these

 

Veritext Legal Solutions

www.veritext.com 888-391-3376

 

 
Case 2:19-cv-00252-PLM-MV ECF No. 28-1, PagelD.513 Filed 05/04/21 Page 5 of 13

10

LAL

12

LS

14

15

16

17

18

19

20

_ ed

22

23

24

25

 

 

Page 72

couldn't do =t.

So procedura_ly, this wasn't working well for you?
It had for a year, but then it proceeded to get
worse as the antagonism that Amy displayed towards
Stacia increased,

And do you know why Amy Lerlie had that antagonism
towards Stacia Lynn?

I did at the end. At the time, I did not.

Okay. When -- when did you learn what caused that?
I -- I can -- I can say October 6th of 2017, when
Stacia came to my office two weeks after I gave her
the chance to take herself-evaluation back, and
then she told me that she had been the victim of
sexual harassment.

So I thought, but I may have heard wrong -- I
thought that when Stacia Lynn first told you about
harassment, she did not say anything about sexual?
She did not.

And -- and what she was complaining to you about
was not sexual, and you said, "But if you say
harassment, I have some duties here."

Yes. Harassment or discrimination, but she did not
mention sexual harassment.

When did you learn she was complaining of sexual

 

harassment?

Veritext Legal Solutions

www.veritext.com 888-391-3376

 
Case 2:19-cv-00252-PLM-MV ECF No. 28-1, PagelD.514 Filed 05/04/21 Page 6 of 13

10

11

Le

13

14

1

16

17

18

19

20

2a:

ae

23

 

 

 

Page 73

On October 6th of that year.

Okay. And what -- how did you learn that?

She came to my office and asked me if I could take
a walk with her around the block because she had
some things to tell me, and she told me that she
had been the victim of sexual harassment when she
first became employed. She told me that she had
filed an EEOC complaint, and she told me that she
had retained counsel to represent her, and she told
me that she was going to take family medical leave.
But when she told you all of this, this is after
you had seen a progressive deterioration of the
relationship; is that right?

Yes.

And do you know if she ever complained to anybody
before she told you this?

I believe she complained to the HR director at the

time. The HR director and I had a conversation
with her.
So at the same -- so she -- the HR director learned

at the same time?

About the EEOC complaint? No.

Yes.

I assume she learned immediately that day because

she filed the complaint that day.

 

Veritext Legal Solutions

www.veritext.com 888-391-3376

 

 
Case 2:19-cv-00252-PLM-MV ECF No. 28-1, PagelD.515 Filed 05/04/21 Page 7 of 13

10

11

1.2

Lad

14

LS

16

17

18

19

20

21

22

23

24

20

 

 

 

Page 80

Okay. Other than the conversation where Amy Lerlie

shared it with you all, did you discuss this with

Amy Lerlie at any other time?

Not that I recall, no.

Do you know who wrote this?

I do not.

If you turn to the next page, the next page is

dated November 15, 2017. |
Buz let me back up. Do you know what

date the anonymous complaint was made?

Before November 15th.

If I -- if I said that the board received it on

November 10, 2017, does that sound about right to

you?

Yeah. I would believe that, yes.

Okay. So then on November 15, you sent an email to

Che entire board; is that right?

I. did.

And if you look at the second page of -- of this

email, it looks like just before sending an email

to the board, you sent an email to Lucy Grove; is

that right?

That's correct.

So, first, az 7:34 in the evening, you sent an

email to Lucy Grove entitled "Hostile work

 

 

Veritext Legal Solutions

www.veritext.com 888-391-3376

 
Case 2:19-cv-00252-PLM-MV ECF No. 28-1, PagelD.516 Filed 05/04/21 Page 8 of 13

10

11

de

13

14

LS

16

17

18

19

20

2

22

23

24

25

 

 

 

 

Page 61

environment complaint," and you said that you were
making a formal complaint against Amy Lerlie about
the hostile work environment; is that right?

Yes.

And one of the incidents that you cited had to do
with Amy Lerlie accusing you of having an affair
with Stacia Lynn; is that right?

That's correct.

But then you also mentioned there has been a lot of
harassment and unspecified threats and that -- that
Amy Lerlie had used against the staff, you and --

and the rest of the staff, and it had to stop,

correct?
I -- I wrote that, yes.
Yep.

And then you told her you were going to
tell the boazd; is that right?
I believe so.
And you sent the -- the email that is dated
November 15 at 9:07 p.m.y 18 that right?
Yes.
And so what you said is, you -- sort of your first
issue, if you will, is that if there's a problem
with the executive director, there was no avenue to

complain. That's what we talked about earlier; is

 

Veritext Legal Solutions

www.veritext.com 888-391-3376

 

 
Case 2:19-cv-00252-PLM-MV ECF No. 28-1, PagelD.517 Filed 05/04/21 Page 9 of 13

10

11

E2

13

14

LS

16

17

18

1:9

20

21

22

23

24

25

 

 

 

 

Page 82

that right?
Copmrect..
So -- and then you said she was abusing her
authority because nobody could do anything about
ity duet?
Correct,
And then you said "Twenty or thirty staff members
are ready to file a complaint today."

How many staff members did CAAM have?
140.
Okay. These 20 or 30, were they all in Marquette?
As far as I know.
Okay. And did they include your fellow directors?
I don't know.

Okay. How do you know that 20 or 30 were ready to

do this?
I -- it was a -- a hyperbolic guess. Between
October and November -- that's okay.

Between October and November, that's all
anybody talked about at the agency, and they got
very bold about the stories they told each other.
And you -- you said that the board needed to
initiate an investigation into a hostile work

environment, abuse of authority, harassment, sexual

‘harassment, and there were a lot of complaints

 

Veritext Legal Solutions

www.veritext.com 888-391-3376

 

 
Case 2:19-cv-00252-PLM-MV ECF No. 28-1, PagelD.518 Filed 05/04/21 Page 10 of 13

10

Ld

12

13

14

125

16

17

18

19

20

21

22

23

24

205

 

 

 

Page 83

coming, correct?

Yes...

And that Amy Lerlie was a pathological liar; is
that right?

Yes.

And she would go after anybody who was contrary to
her in any way?

Yes:

When you wrote this, you were in the hospital; is
that right?

Correct.

And you were about to have emergency heart surgery;
is that righz?

Correct.

When did you first have any kind of heart problem?
I would guess within three days of the 14th of
November. In retrospect, I think I had what they

describe as TIAs. I believe I had three in the

 

three or four days before I was hospitalized.

What caused -- what -- can you tell me what a TIA

is? |
|

It's a -- it's a mini heart attack. I don't know |

the exact medical term, but that's how they
referred to it.

Had you ever had heart problems before this?

 

Veritext Legal Solutions

Wwww.veritext.com 888-391-3376

 
Case 2:19-cv-00252-PLM-MV ECF No. 28-1, PagelD.519 Filed 05/04/21 Page 11 of 13

10

11

Le

13

14

5

16

17

18

19

20

Bed.

22

23

24

25

 

 

Page 84

No.

Had you ever been checked out for any heart
problems before this?

No.

So it's possible that this just came on at the
time. It's also possible that you had issues that
you just didn't realize you had; is that correct?
I am not a doctor.

Fair enough.

So you -- you obviously were sick enough
to land in the hospital, and you felt strongly
enough about this to write this letter.

If you would then turn the page, there's
a third letter, or a third set of emails dated
November 17. Do you see those?

Yes.

Lucy Grove acknowledged coaeipt of your complaint.
She said that the executive committee had directed
an investigation be conducted. You'd be told who
was handling the investigation, but meanwhile, take
care of your health; is that right?

Yes.

And you expressed concern about the investigator
and made it clear you didn't think it could be

Lucy Grove because she served at the -- at the

 

 

Veritext Legal Solutions

www.veritext.com 888-391-3376

 
Case 2:19-cv-00252-PLM-MV ECF No. 28-1, PagelD.520 Filed 05/04/21 Page 12 of 13

 

 

 

 

Page 85

1 pleasure of the executive director; is that right?
2 A That is correct.

3 Q And then if you go to the last page, this is a

4 separate -- a separate complaint; is that right?

5 Or it looks -- no. It looks to me like it's

6 just -- it's just the same as the one we already

7 Saw attached to a different email; is that right?

8 A There's some back and forth there.

9 QO Yep.

10 Prior to November 15, 2017, did you ever
11 -complain to anybody at CAAM about a hostile work
12 environment or harassment or sexual harassment?

13 A Did I ever complain?

14 QO Yes.

15 A I had discussed it with the HR manager.

16 Q When did you first do that?

17 A I'd say early October when Stacia Lynn put it on |
18 the front burner. I discussed it with Lucy Grove
19 that day. She confided that she had heard other
20 complaints.
21 0 Did she tell you what kinds of complaints?
22 A No.
23 | Q So you don't know if they were sexual harassment
24 | complaints or just the other kinds of behavior that
25 | we've been talking about with -- with Amy Lerlie;

 

 

Veritext Legal Solutions
www.veritext.com 888-391-3376

 
Case 2:19-cv-00252-PLM-MV ECF No. 28-1, PagelD.521 Filed 05/04/21 Page 13 of 13

10
11
2
13
14
15
16
17
18
19
20
21
22
23
24

25

 

 

 

 

Page 143

Why do you say that Michelle LaJoie was holding you
to a different standard than the other two program
directors?

She let the other program directors direct their

 

staff. She let the other program directors manage
their budgets. She let the other program directors
set their own personal schedules, and she
restricted me from all -- from doing all of those
things.

What was Michelle LaJoie's previous position?

As a housing director at Chippewa-Luce-Mackinaw
Community Action Agency.

In other words, she did what you do, right?

She did it on a much smaller scale.

sure.

Buz housing is her thing, right?
She was -- she was an experienced housing director.
Rights.

So isn't it understandable that somebody
whose thing is housing is going to take a different
interest in what you are doing in her job than she
might take in the other program directors?

It was assumed, yes.
RLGh ts

She -- because you are talking her

 

 

Veritext Legal Solutions

www.veritext.com 888-391-3376

 
